 



EXHIBIT 10.2.1(e)
FOURTH AMENDMENT
TO THE
BELO SAVINGS PLAN
(As Amended and Restated Effective August 1, 2004)
     Belo Corp., a Delaware corporation, pursuant to authorization by the
Compensation Committee of the Board of Directors, adopts the following
amendments to the Belo Savings Plan (the “Plan”).
     1. The third paragraph of Section 1.20 of the Plan (“One Year Break in
Service”) is amended in its entirety to read as follows:
     Notwithstanding the foregoing, for computation periods ending before
January 1, 2007, if an Employee is classified as a part-time Employee in
accordance with standard personnel practices of his Participating Employer and
is subject to the 1,000 Hour of Service requirement of Section 1.35, the term
‘One Year Break in Service’ means a 12 consecutive month computation period
(determined under Section 1.35) in which the Employee fails to complete more
than 500 Hours of Service. Effective for computation periods ending on or after
January 1, 2007, all Employees (including part-time Employees who were absent
from service on December 31, 2006) will be subject to the One Year Break in
Service provisions of the preceding paragraphs of this Section 1.20.
     2. The second paragraph of Section 1.35 of the Plan (“Year of Service”) is
amended in its entirety to read as follows:
     Notwithstanding the foregoing, for computation periods ending before
January 1, 2007, if an Employee is classified as a part-time or irregularly
scheduled Employee in accordance with standard personnel practices of his
Participating Employer, the term ‘Year of Service’ means, solely for purposes of
satisfying the eligibility requirements of Section 2.1, the completion of 1,000
Hours of Service during the 12 consecutive months beginning on the date the
Employee first performs an Hour of Service, or during the 12 consecutive months
beginning on any anniversary of such date. Effective January 1, 2007, the
service of an Employee who was subject to the 1,000 Hour of Service requirement
of this Section for the computation period that includes January 1, 2007 (but
not for any prior computation period) will be determined under the elapsed time
method, or if more favorable to the Employee, on the basis of his Hours of
Service completed as of December 31, 2006.
     3. Section 1.35 of the Plan is further amended by deleting the third
paragraph thereof.

 



--------------------------------------------------------------------------------



 



     4. Section 2.3 of the Plan is amended in its entirety to read as follows:
     2.3 Reemployment Provisions. If an Employee terminates employment before
satisfying the eligibility requirements set forth in Section 2.1(b) with respect
to Participating Employer matching contributions and profit sharing
contributions, has no balance credited to his Deferral Contribution Account and
is reemployed by a Controlled Group Member before incurring a number of
consecutive One Year Breaks in Service at least equal to the greater of five or
his aggregate Years of Service, he will become a Participant with respect to
such matching and profit sharing contributions on the later of the date
initially determined under Section 2.1(b) or the date he is credited with one or
more Hours of Service by a Participating Employer after reemployment; but if he
is reemployed by a Controlled Group Member after incurring a number of
consecutive One Year Breaks in Service at least equal to the greater of five or
his aggregate Years of Service, he will be treated as a new Employee for
purposes of Section 2.1(b) and his Hours of Service completed before his
reemployment will be disregarded in determining when he will become a
Participant with respect to such contributions.
     5. Section 6.3(b) of the Plan is amended in its entirety to read as
follows:
     (b) Deemed Financial Need. For purposes of this Section, a distribution is
made on account of an immediate and heavy financial need of the Participant only
if the distribution is for (i) the payment of expenses for (or necessary to
obtain) medical care that would be deductible under Code section 213(d)
(determined without regard to whether the expenses exceed 7.5% of adjusted gross
income); (ii) costs directly related to the purchase of a principal residence
for the Participant (excluding mortgage payments); (iii) the payment of tuition,
related educational fees and room and board expenses for the next 12 months of
post-secondary education for the Participant, his spouse, children or dependents
(as defined in Code section 152 and, for taxable years beginning on or after
January 1, 2005, without regard to Code sections 152(b)(1), 152(b)(2) or
152(d)(1)(B)); (iv) payments necessary to prevent the eviction of the
Participant from his principal residence or foreclosure on the mortgage of the
Participant’s principal residence; (v) the payment of burial or funeral expenses
of the Participant’s deceased parent, spouse, children or dependents (as defined
in Code section 152 and, for taxable years beginning on or after January 1,
2005, without regard to Code section 152(d)(1)(B)); (vi) expenses for the repair
of damage to the Participant’s principal residence that would qualify for the
casualty deduction under Code section 165 (determined without regard to whether
the loss exceeds 10% of adjusted gross income).
     6. Clause (ii) of Section 6.3(c) of the Plan (“Reasonable Reliance Test”)
is amended in its entirety to read as follows:
(ii) the Participant represents in writing, on forms provided by the Committee,
that the need cannot be relieved in whole or in part through reimbursement or
compensation by insurance or otherwise, by reasonable liquidation of the
Participant’s assets, to the extent such liquidation would not itself cause an
immediate and heavy financial need, by cessation of Deferral Contributions under
the Plan, or by distributions other than hardship

2



--------------------------------------------------------------------------------



 



distributions or nontaxable (at the time of the loan) loans from the Plan and
any other plans maintained by any Controlled Group Member or any other entity by
which the Participant is employed, or relieved in whole by borrowing from
commercial sources on reasonable commercial terms;
     7. Section 10.8 of the Plan (“Aggregation and Disaggregation Rules”) is
amended to add a new subsection (e) thereto to read as follows:
     (e) Testing Procedures. In applying the limitations set forth in
Section 10.6 and 10.7, the Committee may, at its option, utilize such testing
procedures as may be permitted under Code sections 401(a)(4), 401(k), 401(m) or
410(b), including without limitation (i) aggregation of the Plan with one or
more other qualified plans maintained by a Controlled Group Member or
disaggregation of the Plan into component plans, (ii) inclusion of qualified
matching contributions, qualified nonelective contributions or elective
deferrals made to plans of other Controlled Group Members, (iii) exclusion of
all Employees (other than Highly Compensated Employees) who have not met the
minimum age and service requirements of Code section 410(a)(1)(A), or (iv) any
permissible combination thereof.
     8. Section 11.2(a) of the Plan is amended in its entirety to read as
follows:
     (a) Distributions Prior to a Severance From Employment. Except for
distributions permitted under Article 6 with respect to Participants who attain
age 591/2 or suffer a hardship, a Participant’s interest in the Plan will not be
distributed before the Participant’s severance from employment with all
Controlled Group Members, disability or death, unless the Plan is terminated
without the establishment or maintenance by the Participating Employers of
another defined contribution plan (except as permitted by Code section 401(k)
and the Treasury Regulations thereunder).
     9. The amendments described in Items 1, 2 and 3 will be effective as of
January 1, 2007, and the remaining amendments will be effective as of January 1,
2006.
     Executed at Dallas, Texas, this 30th day of November, 2006.

            BELO CORP.
      By   /s/ Marian Spitzberg         Marian Spitzberg        Senior Vice
President/Human Resources     

3